internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-106844-01 date date legend distributing intermediate controlled subsidiary family group a family group b business a state x state y amount z reason m plr-106844-01 this responds to your letter dated date requesting rulings in connection with a proposed corporate separation pursuant to sec_355 of the internal_revenue_code these rulings were requested for distributing intermediate and controlled additional information was received in letters dated date and date the material information submitted is summarized below distributing is a state x corporation and is the parent of an affiliated_group_of_corporations consisting of distributing intermediate controlled and subsidiary the affiliated_group files its federal_income_tax returns on a consolidated basis family group a and family group b own a significant portion of distributing stock the remainder of the stock is held by less than five percent shareholders distributing is a first-tier holding_company that has owned of the stock of intermediate continuously for over five years intermediate has only common_stock outstanding intermediate is a second-tier holding_company incorporated in state y that has owned of the stock of both controlled and subsidiary continuously for over five years both controlled and subsidiary have only common_stock outstanding both controlled and subsidiary are state x corporations that have been directly engaged in business a for over five years distributing and intermediate are both indirectly engaged in business a through their direct and indirect ownership of controlled and subsidiary subsidiary conducts business a primarily in urban and suburban locations controlled conducts business a primarily in rural locations subsidiary’s business is expected to grow significantly faster than controlled’s business distributing’s management plans a stock offering in the approximate amount of amount z to meet the requirements of this faster growth to meet reason m and to reduce outstanding debt members_of_family group a and family group b will not acquire additional stock in the offering taxpayer has presented data indicating that this planned stock offering would attract significantly more funds per share if controlled were separated from subsidiary to accomplish the separation of subsidiary from controlled distributing proposes the following transaction split-off a b intermediate will distribute all the shares of controlled common_stock to distributing first distribution distributing will distribute all the shares of controlled common_stock to electing shareholders in exchange for shares of distributing common_stock second distribution plr-106844-01 c distributing will make an offering of its common_stock within one year of the above distributions the following representations have been made in connection with the above distributions no part of the consideration to be distributed by distributing in the split-off is being received by an electing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of intermediate is representative of intermediate’s present operations and with regard to intermediate there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of subsidiary is representative of subsidiary’s present operations and with regard to subsidiary there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information provided on behalf of controlled is representative of controlled’s present operations and with regard to controlled there have been no substantial operational changes since the date of the last financial statements submitted following the split-off distributing intermediate and subsidiary on the one hand and controlled on the other hand will each continue the active_conduct of their respective trades_or_businesses independently and with their separate employees distributing intermediate controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the split-off the distribution of controlled common_stock by distributing will be non- pro_rata with respect to holders of distributing common_stock the electing shareholders will surrender only their distributing common_stock in the split-off and will not receive any consideration other than controlled plr-106844-01 common_stock in exchange for the distributing common_stock surrendered therefor pursuant to the split-off the fair_market_value of the controlled common_stock received by each electing shareholder will be approximately equal to the fair_market_value of the distributing common_stock surrendered by the electing shareholder in the exchange the distributions of controlled common_stock are carried out for the corporate business purposes of a facilitating a stock offering of distributing common_stock b facilitating the issuance of stock_options to key employees of subsidiary and c resolving controlled’s competitive disadvantage because controlled is controlled by a holding_company that is not located in controlled’s rural community the distributions of controlled common_stock are motivated in whole or substantial part by this corporate business_purpose immediately after the distributions at least percent of the fair_market_value of the gross assets of intermediate will consist of stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distributions at least percent of the fair_market_value of the gross assets of distributing will consist of stock of corporations at least percent of the fair_market_value of whose gross assets will consist of stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the split-off there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing intermediate subsidiary or controlled to merge distributing intermediate subsidiary plr-106844-01 or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing intermediate subsidiary or controlled after the split-off except in the ordinary course of business the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of shares of all classes of either distributing or controlled neither distributing nor any of its subsidiaries have accumulated their receivables or made extraordinary payment of their payables in anticipation of the transaction no income items including accounts_receivable or any items resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting except for deposits in the ordinary course of business no intercorporate debt will exist between distributing and controlled or between intermediate and controlled at the time of or subsequent to the distributions immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations under sec_1_1502-13 and sec_1 as in effect at the time of the distributions further distributing and intermediate will not have an excess_loss_account with respect to the stock of controlled payments made in connection with all continuing transactions if any between distributing or its subsidiaries and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transactions are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing plr-106844-01 percent or more of the total combined voting power or percent or more of the total value of shares of all classes of intermediate stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the first distribution for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the first distribution for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the second distribution for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the second distribution to the best knowledge of distributing and the representatives of distributing there is no plan or intention by the continuing shareholders to sell or exchange any of their stock in distributing subsequent to the distribution date and there is no plan or intention by the continuing shareholders to sell exchange transfer by gift or otherwise dispose_of a number of shares of distributing common_stock that would reduce their ownership of distributing common_stock to a number of shares having a value immediately after the split-off of less than of the value of all formerly outstanding shares of distributing common_stock as of such time to the best knowledge of distributing and the representatives of distributing there is no plan or intention by the electing shareholders to sell or exchange any of their stock in controlled subsequent to the distribution date and there is no plan or intention by the electing plr-106844-01 shareholders to sell exchange transfer by gift or otherwise dispose_of a number of shares of controlled common_stock that would reduce their ownership of controlled common_stock to a number of shares having a value immediately after the split-off of less than of the value of all formerly outstanding shares of controlled common_stock as of the same date based on the information submitted and the representations set forth above we hold as follows a b c d e f g intermediate will recognize no gain_or_loss upon the distribution of the controlled common_stock to distributing in the first distribution sec_355 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing upon the receipt of the controlled common_stock from intermediate in the first distribution sec_355 revrul_62_138 1962_2_cb_95 the aggregate basis of the intermediate common_stock and the controlled common_stock in the hands of distributing after the first distribution will equal the basis of the intermediate common_stock held by distributing immediately before the first distribution allocated in proportion to their relative fair market values in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled common_stock received by distributing will include distributing’s holding_period of the intermediate common_stock on which the distribution of the controlled common_stock by intermediate will be made provided that such intermediate common_stock is held as a capital_asset on the date of the first distribution sec_1223 sec_1_1223-1 the current and accumulated_earnings_and_profits of intermediate shall be adjusted as required under sec_312 and sec_1_312-10 and sec_1_1502-33 distributing will recognize no gain_or_loss on the distribution of controlled common_stock to the electing shareholders in the second distribution sec_355 the electing shareholders of distributing will recognize no gain_or_loss and no amount will be included in the income of any electing shareholder of distributing on the receipt of controlled common_stock from plr-106844-01 h i j distributing in exchange for their shares of distributing common_stock in the second distribution sec_355 the aggregate basis immediately after the second distribution of the controlled common_stock and the distributing common_stock in the hands of an electing shareholder that does not exchange all of its distributing common_stock for shares of controlled common_stock will be the same as the aggregate basis of the distributing common_stock held by such electing shareholder immediately prior to the distribution allocated between the distributing common_stock and the controlled common_stock in proportion to the fair_market_value of each in accordance with sec_358 sec_1_358-1 and sec_1 a the basis of the controlled stock in the hands of distributing’s shareholders that exchange all of their distributing common_stock for shares of controlled common_stock will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of controlled common_stock received by an electing shareholder of distributing in the second distribution will include the holding_period of the distributing common_stock on which the distribution of the controlled common_stock by distributing will be made provided that such distributing common_stock is held as a capital_asset on the date of the second distribution sec_1223 sec_1_1223-1 k the current and accumulated_earnings_and_profits of distributing shall be adjusted as required under sec_312 and sec_1_312-10 and sec_1_1502-33 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this plr-106844-01 letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours associate chief_counsel corporate by charles whedbee senior technician reviewer branch
